Case 3:09-cv-04980-SI Document 180-5 Filed 11/29/19 Page 1 of 4




                 Exhibit 5
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 4243 180-5    Filed 11/29/19
                                        Filed 12/18/18   Page 1 Page 2 of 4 ID #30931
                                                                of 3 Page



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS


                                                    )    3:09-md-02100-DRH
   IN RE YASMIN AND YAZ (DROSPIRENONE)              )    MDL No. 2100
   MARKETING, SALES PRACTICES AND
                                                    )
   PRODUCTS LIABILITY LITIGATION                        ORDER RECOMMENDING
                                                    )
                                                        TERMINATION OF
                                                    )   MULTIDISTRICT LITIGATION
   This Document Relates To:                        )   KNOWN AS ”IN RE YASMIN
   ALL CASES                                        )   AND YAZ (DROSPIRENONE)
                                                    )   MARKETING, SALES
                                                    )   PRACTICES AND PRODUCTS
                                                        LIABILITY LITIGATION”
                                                    )

                                                        Judge David R. Herndon


                ORDER RECOMMENDING TERMINATION OF MULTIDISTRICT
                               LITIGATION

         On October 1, 2009, the Judicial Panel on Multi-District Litigation assigned

  MDL No. 2100, In Re Yasmin and YAZ (Drospirenone) Marketing, Sales Practices

  and Products Liability Litigation (hereinafter “MDL” or “Yaz/Yasmin litigation”) to

  the undersigned in the Southern District of Illinois. The majority of claimants

  alleged VTE injuries, ATE injuries, and gallbladder injuries. A full and intensive

  discovery and bellwether trial process began immediately following the initial

  transfer order. Depositions were taken for many relevant corporate witnesses and

  selected cases were prepared for trial including further completion of case-specific

  fact discovery and rulings on pre-trial motions. Shortly before the first bellwether

  trial was slated to begin, a resolution was announced for the VTE cases. Since that



  Page 1 of 3
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 4243 180-5    Filed 11/29/19
                                        Filed 12/18/18   Page 2 Page 3 of 4 ID #30932
                                                                of 3 Page



  process began, more than 19.000 claims have been resolved litigation wide (all

  jurisdictions).

             Additionally, ATE injury cases were resolved with the Court’s guidance

  through the Voluntary ATE Resolution Program governed by CMOs 76-78 (docs.

  3786-3788).             Over 1,000 cases were registered and approved for the ATE

  settlements. Gallbladder injury cases also proceeded on their own bellwether trial

  and discovery track and most were resolved as part of the Voluntary Gallbladder

  Resolution Program governed by CMO 60 (doc. 2739).                                                 Through the

  implementation and use of the various resolution programs, there were only a

  handful of cases out of thousands that were left for remand or transfer to proceed

  on their own trial schedules.                    Accordingly, the Plaintiffs’ Steering Committee,

  established to help aid and further common discovery, was recently disbanded via

  CMO 85 on November 20, 2018 (doc. 4234).

             Presently, all but six cases contained in the Yaz MDL have been settled, with

  five 1 of those six transferred to other districts of agreed upon venue as they were

  originally direct-filed in this district; the remaining case was remanded with the

  authority of the JPML. 2 All that remains open in the Southern District of Illinois

  are four cases that are settled but awaiting lien resolution which will be completed




  1
   Those five cases are: Carleton Evans, et al. v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:10-cv-11481-DRH
  (doc. 63); Courtney Blasius v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:10-cv-10797-DRH (doc. 51); Ferebee
  v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:10-cv-13322-DRH (doc. 47); Karen Hubbard et al., v. Bayer
  Healthcare Pharmaceuticals, Inc., et al., 3:14-cv-10017-DRH (doc. 37); and Hamilton et al., v. Bayer Healthcare
  Pharmaceuticals, Inc., et al., 3:11-cv-13465-DRH (doc. 118).
  2
      Susan Galinis et al. v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:09-cv-20079-DRH (see docs. 75; 77; 78).

  Page 2 of 3
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 4243 180-5    Filed 11/29/19
                                        Filed 12/18/18   Page 3 Page 4 of 4 ID #30933
                                                                of 3 Page



  shortly. 3 The undersigned asserts that the MDL need not remain open simply for

  such ministerial matters. In the current posture, almost all of the monies from the

  Qualified Settlement fund have been disbursed. Accordingly, the Yaz MDL is in a

  procedural posture that necessitates termination due to its successful conclusion.

          Therefore, this Court recommends the JPML terminate this multidistrict

  litigation proceeding and the Clerk of Court close this matter, subject to this Court’s

  continuing jurisdiction to enforce its Orders, handle any matters related to the final

  distributions of the global settlement, or address any other miscellaneous issues

  necessary to complete the administration of these cases.

          IT IS SO ORDERED.

                                                                              Judge Herndon
                                                                              2018.12.18
                                                                              12:11:24 -06'00'
                                                                United States District Judge




  3
   Those four settled cases awaiting lien resolution are: Estelle Pittman v. Bayer Healthcare Pharmaceuticals, Inc., et
  al., 3:11-cv-11581-DRH; Bonnie Abernathy v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:10-cv-11339-DRH;
  Katherine Simpson, et al. v. Bayer Healthcare Pharmaceuticals, Inc., et al., 3:14-cv-10033-DRH; and Lisa Vega v.
  Bayer Healthcare Pharmaceuticals, Inc., et al., 3:11-cv-13258-DRH.

  Page 3 of 3
